         Case 1:19-cv-03347-LJL-JLC Document 93 Filed 09/15/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X

ALEXANDER WILLIAMS,                                                        ANSWER TO AMENDED
                                                                           COMPLAINT ON BEHALF OF
                                                 Plaintiff,                DEFENDANT THE CITY OF
                                                                           NEW YORK
                             - against -
                                                                           19-CV-3347 (LJL) (JLC)
THE CITY OF NEW YORK, CAPT BERNARD
MATHIS, CAPTIN JOHN HERNANDEZ, CAPT                                        Jury Trial Demanded
GORITZ, ADW HARVEY, WARDEN SWAUREZ,
DEPUTY GALLOWAY, DEPUTY BAILEY, CO
SANDRA ESPINOZA AND CO WELLS,

                                                  Defendants.
---------------------------------------------------------------------- X

                 Defendant the City of New York, by its attorney, James E. Johnson, Corporation

Counsel of the City of New York, as and for its answer to plaintiff’s amended complaint, dated

July 21, 2020 (“the amended complaint”) respectfully alleges, upon information and belief, the

following:

    1.       Denies the allegations set forth in page 1, Section I, of the amended complaint, except

             admits only that Plaintiff purports to proceed as stated therein.

    2.       Denies the allegations set forth on page 1, Section II, of the amended complaint,

             except admits only that, upon information and belief, at the time the complaint was

             filed, Plaintiff was incarcerated at Manhattan Detention Complex, at 125 White

             Street, New York, NY 10013, under the Prisoner ID # 141-180-1632.

    3.       Denies the allegations set forth on page 1-2, Section III, of the amended complaint,

             except admits only that, upon information and belief, at the time of the complaint was

             filed, Plaintiff was incarcerated as a pretrial detainee.
     Case 1:19-cv-03347-LJL-JLC Document 93 Filed 09/15/20 Page 2 of 13




4.      Denies the allegations set forth on page 2-4, Section IV, of the amended complaint,

        except admits only that, at the time the complaint was filed, upon information and

        belief, Defendants Mathis, Hernandez, Goritz, Harvey, Suarez, Bailey, Galloway,

        Espinoza, and Wells were employed by the City of New York as New York City

        Department of Correction officers and were assigned to Manhattan Detention

        Complex at 125 White Street, New York, NY 10013.

5.      Denies the allegations set forth on page 4, Section V, in paragraph “1” of the

        amended complaint, except admits, upon information and belief, that Correction

        Officer Sandra Espinoza was an employee of City of New York within the New York

        City Department of Correction and was assigned to Manhattan Detention Complex at

        125 White Street, New York, NY 10013.

6.      Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations set forth in paragraph “2” of the amended complaint.

7.      Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations set forth in paragraph “3” of the complaint.

8.      Denies the allegations set forth in paragraph “4” of the amended complaint.

        Defendants further state that to the extent the amended complaint references the

        content of “Command Level Order 104/19” such document speaks for itself and

        Defendants refer the Court to such document for a recitation of its contents.

9.      Denies the allegations set forth in paragraph “5” of the amended complaint, except

        admits that, upon information and belief, Plaintiff has been incarcerated in MDC

        since, and has been under Court-ordered Lockdown since January 19, 2019.
      Case 1:19-cv-03347-LJL-JLC Document 93 Filed 09/15/20 Page 3 of 13




10.      Denies the allegations set forth in paragraph “6” of the amended complaint, except

         admits that, upon information and belief, Plaintiff has initiated the following federal

         and state lawsuits since the beginning of his incarceration in MDC: 19-CV-3347; 19-

         CV-8737; 20-CV-3992; 20-CV-0516; 19-CV-9528; 2019/101616; 100314/2020;

         100910/2019.

11.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “7” of the amended complaint, except admits that,

         upon information and belief, Plaintiff has previously named non-party Elyn Rivera

         and Defendants City of New York and Bernard Mathis in previous lawsuits.

12.      Denies the allegations set forth in paragraph “8” of the amended complaint.

13.      Denies the allegations set forth in paragraph “9” of the amended complaint, except

         admits that, upon information and belief, Command Level Order 104/19 was

         implemented on April 12, 2019.

14.      Denies the allegations set forth in paragraph “10” of the amended complaint, except

         denies knowledge or information sufficient to form a belief as to the truth of the

         allegation that “[o]n or about Dec 21 2019 the plaintiff was informed that for him to

         access social service at the facility he would have to submit a slip to the officer on the

         floor of the housing unit 9 North and then security would have to approve it.”

15.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “11” of the amended complaint.

16.      Denies the allegations set forth in paragraph “12” of the amended complaint.

17.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “13” of the amended complaint.
      Case 1:19-cv-03347-LJL-JLC Document 93 Filed 09/15/20 Page 4 of 13




18.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “14” of the amended complaint.

19.      Denies the allegations set forth in paragraph “15” of the amended complaint, except

         admits that, upon information and belief, Plaintiff file a grievance.

20.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “16” of the amended complaint.

21.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “17” of the amended complaint.

22.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “18” of the amended complaint, except denies the

         allegation that “mailroom officer Sandra Espinoza has a unwritten policy that

         packages and anything that has a tracking number is to be op[e]ned in the mailroom

         and delivered to the inmate/plaintiff in a brown paper bag.”

23.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “19” of the amended complaint.

24.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “20” of the amended complaint.

25.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “21” of the amended complaint.

26.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “22” of the amended complaint.

27.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “23” of the amended complaint.
      Case 1:19-cv-03347-LJL-JLC Document 93 Filed 09/15/20 Page 5 of 13




28.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “24” of the amended complaint.

29.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “25” of the amended complaint.

30.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “26” of the amended complaint.

31.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “27” of the amended complaint.

32.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “28” of the amended complaint.

33.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “29” of the amended complaint.

34.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “30” of the amended complaint.

35.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “31” of the amended complaint.

36.      Denies the allegations set forth in paragraph “32” of the amended complaint, except

         admits that, upon information and belief, on April 22, 2020, Plaintiff ran to the

         janitor’s closet.

37.      Denies the allegations set forth in paragraph “33” of the amended complaint, except

         admits, upon information and belief, on April 22, 2020, Defendant Captain Goritz

         deployed chemical agent to Plaintiff’s facial area.

38.      Denies the allegations set forth in paragraph “34” of the amended complaint.
      Case 1:19-cv-03347-LJL-JLC Document 93 Filed 09/15/20 Page 6 of 13




39.      Denies the allegations set forth in paragraph “35” of the amended complaint, except

         admits that, upon information and belief, on April 22, 2020, Plaintiff ran to his cell

         after Defendant Captain Goritz deployed the chemical agent to Plaintiff’s facial area.

40.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “36” of the amended complaint.

41.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “37” of the amended complaint.

42.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “38” of the amended complaint.

43.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “39” of the amended complaint, except admits that,

         upon information and belief, on April 22, 2020, Plaintiff was taken to the medical

         clinic at 2:25 p.m.

44.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “40” of the amended complaint.

45.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “41” of the amended complaint.

46.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “42” of the amended complaint.

47.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “43” of the amended complaint.

48.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “44” of the amended complaint. Defendants further
      Case 1:19-cv-03347-LJL-JLC Document 93 Filed 09/15/20 Page 7 of 13




         state that to the extent the amended complaint references the content of “Command

         Level Order 104/19” such document speaks for itself and Defendants refer the Court

         to such document for a recitation of its contents

49.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “45” of the amended complaint.

50.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “46” of the amended complaint.

51.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “47” of the amended complaint.

52.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “48” of the amended complaint.

53.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in paragraph “49” of the amended complaint.

54.      Denies paragraph “50” of the amended complaint and subparts (A) through (F).

55.      Denies paragraph “51” of the amended complaint and subparts (A) through (D).

56.      Denies paragraph “52” of the amended complaint, dealing with Defendants John

         Hernandez and Captain Bernard Mathis, and subparts (A) through (E).

57.      Denies paragraph “52” of the amended complaint, dealing with Defendant Wells, and

         subpart (A).

58.      Denies paragraph “53” of the amended complaint, and subpart (A).

59.      Denies paragraph “54” of the amended complaint, and subparts (A) through (D).

60.      Denies paragraph “54” of the amended complaint, dealing with Defendant Suarez,

         and subparts (A) through (B).
      Case 1:19-cv-03347-LJL-JLC Document 93 Filed 09/15/20 Page 8 of 13




61.      Denies paragraph “55” of the amended complaint, and subparts (A) through (D).

62.      Denies paragraph “56” of the amended complaint, and subparts (A) through (H).

63.      Denies the allegations set forth on page 19, Section VI, “Injuries,” of the amended

         complaint.

64.      Denies the allegations set forth on page 19, Section VI, “Injuries,” beginning with

         “Excessive” and concluding with “breathing,” of the amended complaint.

65.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth on pages 19-20, Section VI, “Injuries,” beginning with “Denial”

         and concluding with “area,” of the amended complaint.

66.      Denies the allegations set forth on page 20, Section VI, “Injuries,” beginning with

         “Retaliation” and concluding with “1983,” of the amended complaint. Defendants

         further state that, to the extent that the allegations contain legal conclusions, no

         response need be given.

67.      Denies the allegations set forth on page 20, Section VI, “Injuries,” beginning with

         “Custom” and concluding with “Policy,” of the amended complaint. Defendants

         further state that, to the extent that the allegations contain legal conclusions, no

         response need be given.

68.      Denies the allegations set forth on page 20, Section VI, “Injuries,” beginning with

         “Deficient” and concluding with “herein,” of the amended complaint. Defendants

         further state that, to the extent that the allegations contain legal conclusions, no

         response need be given.

69.      States that page 20, Section VI, “Injuries,” beginning with “Righst” and concluding

         with “Complaint,” of the amended complaint does not contain factual allegations to
      Case 1:19-cv-03347-LJL-JLC Document 93 Filed 09/15/20 Page 9 of 13




         which Defendant is required to respond. Defendants further state that, to the extent

         that the allegations contain legal conclusions, no response need be given.

70.      Denies that plaintiff is entitled to any of the relief requested in paragraph “57” of the

         amended complaint.

71.      Denies that plaintiff is entitled to any of the relief requested in paragraph “58” of the

         amended complaint.

72.      Denies that plaintiff is entitled to any of the relief requested in paragraph “59” of the

         amended complaint.

73.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in the unnumbered paragraph on page 21, titled “Amendment”

         beginning with “The” and concluding with “reopen,” of the amended complaint,

         except admits that, upon information and belief, Plaintiff has pending criminal

         charges.

74.      Denies knowledge or information sufficient to form a belief as to the truth of the

         allegations set forth in the unnumbered paragraph on page 21, titled “Amendment”

         beginning with “The” and concluding with “case,” of the amended complaint.

75.      Denies the allegations set forth in the unnumbered paragraph on page 21, titled

         “Amendment” beginning with “The” and concluding with “let,” of the amended

         complaint, except admits that, upon information and belief, MDC has a law library.

76.      Denies the allegations set forth in the unnumbered paragraph on page 21, titled

         “Amendment” beginning with “As” and concluding with “jail,” of the amended

         complaint.
  Case 1:19-cv-03347-LJL-JLC Document 93 Filed 09/15/20 Page 10 of 13




77.   Denies the allegations set forth in the unnumbered paragraph on page 21, titled

      “Amendment” beginning with “The” and concluding with “policies,” of the amended

      complaint.

78.   Denies the allegations set forth in the unnumbered paragraph on page 21, titled

      “Amendment” beginning with “Furthermore” and concluding with “criminal,” of the

      amended complaint, except admits that, upon information and belief, Plaintiff

      currently has several pending civil lawsuits and a pending criminal matter.

79.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in the unnumbered paragraph on page 21, titled “Amendment”

      beginning with “Also” and concluding with “incident,” of the amended complaint,

      except admits that, upon information and belief, Plaintiff is allowed to call certain

      documented people under his Lockdown Order.

80.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in the unnumbered paragraph on page 22, titled “Amendment”

      beginning with “When” and concluding with “Cott,” of the amended complaint,

      except admits that, upon information and belief, Aixa Padillo is a Defendant in one of

      Plaintiff’s civil lawsuits.

81.   Denies the allegations set forth in the unnumbered paragraph on page 22, titled

      “Amendment” beginning with “It” and concluding with “to,” of the amended

      complaint.

                          FIRST AFFIRMATIVE DEFENSE

82.   The complaint fails to state a claim upon which relief can be granted.

                        SECOND AFFIRMATIVE DEFENSE
  Case 1:19-cv-03347-LJL-JLC Document 93 Filed 09/15/20 Page 11 of 13




83.   Defendant has not violated any right, privileges or immunities under the Constitution

      or laws of the United States or the State of New York or any political division

      thereof, nor has defendant violated any act of Congress providing for the protection of

      civil rights.

                        THIRD AFFIRMATIVE DEFENSE

84.   Any injury alleged to have been sustained resulted from Plaintiff’s own culpable or

      negligent conduct or the culpable or negligent conduct of third parties, and was not

      the proximate result of any act of any defendant.

                       FOURTH AFFIRMATIVE DEFENSE

85.   Punitive damages cannot be assessed against Defendant City of New York.

                        FIFTH AFFIRMATIVE DEFENSE

86.   Plaintiff provoked or was at fault for any alleged incident.

                        SIXTH AFFIRMATIVE DEFENSE

87.   To the extent that the complaint alleges any claims arising under the laws of the State

      of New York, such claims may be barred in whole or in part by reason of Plaintiff’s

      failure to comply with the requirements of the New York General Municipal Law, §§

      50-e, 50-h, and/or 50-i.

                      SEVENTH AFFIRMATIVE DEFENSE

88.   At all times relevant to the acts alleged in the complaint, the duties and functions of

      the municipal defendant’s officials entailed the reasonable exercise of proper and

      lawful discretion. Therefore, Defendant City of New York is entitled to governmental

      immunity from liability.

                       EIGHTH AFFIRMATIVE DEFENSE
        Case 1:19-cv-03347-LJL-JLC Document 93 Filed 09/15/20 Page 12 of 13




      89.      Plaintiff failed to state a viable claim under Monell v. Dep’t of Social Servs., 436

               U.S. 658 (1978).

                                  NINTH AFFIRMATIVE DEFENSE

      90.      Plaintiff may have failed to mitigate his damages.

                                  TENTH AFFIRMATIVE DEFENSE

      91.      Plaintiff’s claims may be barred, in whole or in part, by the Prison Litigation Reform

               Act, 42 U.S.C. § 1997e, for failure to exhaust administrative remedies.

WHEREFORE, Defendant City of New York demands judgment dismissing the complaint in

its entirety, together with the costs and disbursements of this action, and such other and further

relief as the Court may deem just and proper.

Dated:            New York, New York
                  September 15, 2020


                                                   JAMES E. JOHNSON
                                                   Corporation Counsel of the
                                                   City of New York
                                                   Attorney for Defendant City of New York
                                                   100 Church Street, Room 3-181
                                                   New York, New York 10007
                                                   (212) 356-2249


                                                   By:                Joshua A. Weiner
                                                           Joshua A. Weiner 1
                                                           Senior Counsel
                                                           Special Federal Litigation



cc:         VIA FIRST-CLASS MAIL
            Alexander Williams
            Manhattan Detention Complex

1
  This case has been assigned to Assistant Corporation Counsel Aaron Davison, who passed the New York State Bar
Exam and is presently applying for admission. Mr. Davison is handling this matter under supervision and may be
reached at (646) 988-3220 or adavison@law.nyc.gov.
Case 1:19-cv-03347-LJL-JLC Document 93 Filed 09/15/20 Page 13 of 13




 125 White Street
 New York, New York 10013
